NUMBER 13-14-00461-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                           v.

ONE (1) 2009 CHEVROLET SILVERADO
PICKUP, VIN #3GCEC13C29G221052, ONE (1)
SMITH & WESSON SW40VE.40, SERIAL
#RBK8834 AND BRYCO ARMS CHROME
380 AUTO SERIAL #1222556,                                                  Appellees.


                   On appeal from the 105th District Court
                         of Kleberg County, Texas.


                         MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Longoria
                     Memorandum Opinion Per Curiam

      This case is before the Court on appellant’s unopposed motion to dispose of this

appeal by settlement agreement. The parties have reached an agreement with regard

to the disposition of the matters currently on appeal. Pursuant to agreement, the parties
request this Court to render judgment effectuating the parties’ agreement which was

signed and entered in the trial court on August 21, 2014.         See TEX. R. APP. P.

42.1(a)(2)(A).

      The parties have complied with the requirements of Texas Rule of Appellate

Procedure 42.1(a)(2)(A). Attached to the motion is a copy of the Agreed Final Judgment

signed by the parties and the trial court. We RENDER judgment effectuating the parties’

agreement signed and entered on August 21, 2014, incorporated herein, and DISMISSS

the appeal. In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See id. 42.1(d).

                                                            PER CURIAM

Delivered and filed the
11th day of September, 2014.




                                           2